Exhibit 10.1

SUMMARY SHEET OF DIRECTOR COMPENSATION

The following summary sets forth current rates of cash and equity compensation
for non-management directors, effective as of May 8, 2008.

Compensation Item

   Current
Compensation

Cash Compensation

  

Board Annual Retainer

   $ 50,000

Audit Committee

  

Chair Annual Retainer

   $ 12,000

Member Annual Retainer

   $ 8,000

Compensation Committee

  

Chair Annual Retainer

   $ 10,000

Member Annual Retainer

   $ 6,000

Nominating & Corporate Governance Committee

  

Chair Annual Retainer

   $ 7,500

Member Annual Retainer

   $ 5,000

Committee Meeting Fees (all committees; includes telephone meetings)

   $ 1,000

Equity Compensation (Restricted Stock/Restricted Stock Units)

  

Independent Chair Retainer

   $ 75,000

Board Annual Retainer

   $ 100,000

Directors may defer their cash compensation by participating in the Company’s
Deferred Compensation Program (filed February 26, 2008 as Exhibit 10.14 to the
Company’s Annual Report on Form 10-K).

Directors may receive the equity component of their compensation in restricted
stock or restricted stock units (RSUs). In either case, the awards have a
12-month vesting period ending on the day preceding the next annual meeting of
shareholders. Vesting accelerates in the event of death, disability or a change
in control of the company. The number of shares is calculated by dividing the
dollar value by the closing price of the Company’s stock on the grant date. RSUs
are settled in shares of common stock and earn dividend equivalents at a 20%
discount to the market price of Company stock on the dividend payment date.
Directors may elect to defer settlement of the RSU award for up to 10 years
after the grant date.